 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Barthelmass Painting Co., Inc. and DistrictCouncil No. 2, of the Brotherhood of Paintersand Allied Trades, AFL-CIO. Case 14-CA-1603523 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND DENNISOn 24 February 1983 Administrative Law JudgeStanley N. Ohlbaum issued the attached decision.The General Counsel and Respondent each filedexceptions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions and to adopt his recommended Order.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, HowardBarthelmass Painting Co., Inc., Kirkwood, Missou-ri, its officers, agents, successors, and assigns, shalltake the action set forth in the Order.The General Counsel has excepted to the judge's incorrect character-ization of the parties' trial stipulation (G.C. Exh. 2) as stating, "Respond-ent has conceded that it has not employed unit employees from January 6through July 1982," instead of "Respondent has conceded that it has em-ployed unit employees from January 6, through July 1982." (Emphasisadded.) This inadvertent error is hereby corrected.s Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide at the adjudicatory stageof a proceeding for the addition of interest at a fixed rate on unlawfullywithheld fund payments. We leave to the compliance stage the questionof whether the Respondent must pay any additional amounts into thebenefit funds in order to satisfy our "make-whole" remedy. These addi-tional amounts may be determined, depending on the circumstances ofeach case, by reference to provisions in the documents governing thefunds at issue and, where there are no governing provisions, to evidenceof any loss directly attributable to the unlawful withholding action,which might include the loss of return on investment of the portion offunds withheld, additional administrative costs, etc., but not collaterallosses. Merryweather Optical Ca, 240 NLRB 1213 (1979).DECISIONPRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge.This proceeding' under the National Labor RelationsAct, as amended, 29 U.S.C. Sec. 151 et seq. (Act), waslitigated before me in St. Louis, Missouri, on October 14,l Complaint issued on July 28 by NLRB Regional Director for Region14, growing out of charge filed by above Union on July 2 as amended onJuly 26, 1982.269 NLRB No. 661982, with all parties represented throughout by counseland afforded full opportunity to present evidence andcontentions, as well as to file posttrial briefs received,after unopposed application by Respondent for time ex-tension, by December 2, 1982. Record and briefs havebeen carefully considered.The issues are whether Respondent Employer has vio-lated Section 8(a)(5) and (1) of the Act by not reportingto Charging Party Union earnings and deductions fromearnings paid to Respondent's employees, and by notmaking payments to various union funds (pension, wel-fare, vacation, and apprenticeship and training), underprovisions of a subsisting collective agreement to whichRespondent was bound.On the entire record and my observation of the testi-monial demeanor of the witnesses, I make the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONAt all material times, Respondent has been and is aMissouri corporation with its only office and place ofbusiness in Kirkwood, Missouri, engaged in the paintingcontracting business. In the course and conduct of thatbusiness in the representative 12-month period endingJune 30, 1982, immediately antedating issuance of thecomplaint, Respondent purchased and caused to be trans-ported to and received at its Kirkwood facility paintsand other commodities valued in excess of $50,000, in-cluding over $50,000 worth originating from places out-side Missouri.I find that at all material times Respondent has beenand is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7), and Charging PartyUnion a labor organization as defined in Section 2(5) ofthe Act.II. ALLEGED UNFAIR LABOR PRACTICESAt root here is Respondent Employer's 1982 obliga-tions under its current (January 2, 1980-December 31,1982) collective agreement-the latest of such for at least30 years-to which, while not a direct signatory, it isconcededly2bound. Respondent admits Charging PartyUnion has been and is the designated exclusive collec-tive-bargaining representative of its painters, an appropri-ate bargaining unit, covered thereby.3That agreement(G.C. Exh. 3) inter alia obligates Respondent to makepayments, on behalf of its unit employees, to the Union'swelfare, pension, vacation, and apprenticeship and jour-neyman training funds; with reports thereon, as thereinspecified, to the Union.In its answer, Respondent has admitted it has notmade such payments or reports. In a trial stipulation(G.C. Exh. 2), Respondent has conceded that it has notemployed unit employees from January 6 through July1982. It is stipulated that prior to January 6, 1982, Re-' October 14, 1982 trial stipulation, G.C. Exh. 2. See also Respondent'sadmission in answer, in part, of complaint par. 6.a See Respondent's admission, in its answer, of complaint pars. 6, 7,and 5; also October 14, 1982 trial stipulation, G.C. Exh. 2.346 HOWARD BARTHELMASS PAINTINGspondent was current in those payment and reporting ob-ligations.Respondent's defense under these circumstances ap-pears to center around (1) the disposition, by settlement,of a 1981 U.S. District Court civil suit (E.D. Mo., E.Div., No. 81-0782-C[3]; R. Exh. 2) involving Respond-ent's alleged failure to meet its 1981 obligations to theUnion under the collective agreement; and (2) pendencyof a 1982 U.S. District Court suit (same court; No. 82-903C[C], R. Exh. 6) relating to Respondent's 1982 obli-gations under the collective agreement. The first of theseactions was resolved by settlement (R. Exh. 1); thesecond was pending unresolved at the time of the instanttrial. Testifying as Respondent's witness, its vice presi-dent and executive chief, Howard Gary Barthelmass,conceded that it has made none of the payments in ques-tion since January 1982.4Respondent appears to contend that the District Courtsuit or suits have in some way preempted or canceledout the jurisdiction of the Board here, seemingly on thetheory that the Union thereby elected to treat the matteras a mere "collection" case. I cannot agree. The DistrictCourt lacks jurisdictions over the question of whetherRespondent has engaged in unfair labor practices underthe Act; and it has long been settled that it is not a de-fense to violation of the Act that civil suit lies for viola-tion of a collective agreement." Indeed, Respondent'sunit employees have been on strike against Respondentsince the end of July 1982, in exercise of yet anotherright independent of and in no way precluded by theDistrict Court "collection" suit.Respondent's further contention that it is in some wayrelieved from its 1982 obligations under the subsistingcollective agreement because of the Union's alleged fail-ure to make proper allocations among its various fundsof the amounts paid by Respondent under the 1981 set-tlement agreement also holds no water. To begin with,assuming arguendo that there is such an obligation andfurther assuming that Respondent is a proper party toenforce it, such a contention should have been addressedto the District Court in connection with the 1981 con-tract litigation and the execution of the settlement agree-ment therein. Furthermore, it would appear, including4Although Barthelmass contends, without proof, that Respondent haswithheld 1982 payments because of the Union's alleged noncompliancewith the aforedescribed 1981 settlement agreement, it is noted that the1981 settlement agreement requires Respondent to "remain current incontribution payments and report filings ... through December 31,1982" (R. Exh. I), and that there is no claim here that any such conten-tion has been made to the District Court in support of any application toset aside the 1981 settlement agreement or for other relief; and that nopayments with relation to 1982 have been made, set aside, or earmarked.It does appear, however, that Respondent, for some unexplained reason,did make reports and payments to the Union's welfare and pension plansfor the weeks ending January 13 and March 17, 1982 (only, G.C. Exhs. 7,4)-throwing doubt on Respondent's contention that it made no 1982payments because of questions arising out of the 1981 settlement agree-ment. (It is to be noted that Respondent's report for March 17, 1982[G.C. Exh. 4] withheld payment only for union dues checkoffs, as towhich the extent of its liability, if any, was still unresolved at that timeunder the 1981 agreement. Union dues checkoffs are not involved in theinstant proceeding.)a Except, of course, for injunctive relief or subpoena enforcement, nothere involved.6 See, e.g., Smith v. Evening News Assn., 371 U.S. 195, 197 (1962).from the testimony of Respondent's executive HowardBarthelmass-himself a Charging Party union member-that payments have been made by the Union to unit andother union members out of the Union's general reserves,rendering academic the internal union inter-fund ac-counting procedures observed; and that, thus, no preju-dice to any employee or to Respondent has been shown.Moreover, payments required for 1982 by the collectiveagreement remained unaffected by the 1981 lawsuit, such1982 payments being required under the terms of thesubsisting collective agreement.Respondent's agreement that it is relieved from its bar-gaining obligation under the Act because of alleged fi-nancial inability (not here factually established) tocomply with its contractual obligations is likewise with-out merit. See, e.g., Inland Cities. Inc., 241 NLRB 374,379 (1979), enfd. 618 F.2d 117 (9th Cir. 1980); PhoenixAir Conditioning, 231 NLRB 341, 342 (1977), enfd. 580F.2d 1053 (9th Cir. 1978); Ellis Tacke Co., 229 NLRB1296 (1977); Oak CliffGolman Baking Co., 207 NLRB1063, 1064 (1973), enfd. 505 F.2d 1302 (5th Cir. 1974);Osage Mfg. Co., 173 NLRB 458, 461-462 (1968).Since Respondent's unit employees were undeniablyentitled to the benefits of the payments here in question,as required by the terms of the collective agreement towhich Respondent was concededly bound, Respondent'sunilateral discontinuance of those payments (as well asits failure to supply related required reports) after Janu-ary 13, 1982, constituted a change in the terms and con-ditions of their employment as well as failure to bargainwith the employees' collective-bargaining representative.That this was and continues to be in violation of Section8(a)(5) and (1) of the Act is clear and is so found anddetermined. Cf., e.g., NLRB v. Katz, 369 U.S. 736 (1962);Electri-Flex Co., 228 NLRB 847 (1977), enfd. 570 F.2d1327 (7th Cir. 1978), cert. denied 439 U.S. 911 (1978);George E. Light Boat Storage, 153 NLRB 1209 (1965),enfd. 373 F.2d 762 (5th Cir. 1967); Toffenetti RestaurantCo., 136 NLRB 1156 (1962), enfd. 311 F.2d 219 (2d Cir.1962). Neither agreement by the Union to forego norwaiver of such payments, nor other valid basis or justifi-cation for Respondent's failure to make them (or toreport thereon) since January 13, 1982, has been here es-tablished, by substantial credible evidence as required.7On the foregoing findings and the entire record, I statethe followingCONCLUSIONS OF LAWA. Jurisdiction is properly asserted here.I Any such agreement or waiver may not be implied, but would ofcourse have to be unambiguously established in the clearest of terms-totally lacking here. Cf., e.g., Timken Roller Bearing Ca v. NLRB, 325F.2d 746, 750-754 (6th Cir. 1963), cert. denied 376 U.S. 971 (1964); Gen-erl Electric Ca v NLRB, 414 F.2d 918 (4th Cir. 1969), cert. denied 396U.S. 1005 (1970); NLRB v. Item Ca, 220 F.2d 956, 958-959 (5th Cir.1955), cert. denied 350 U.S. 836 (1955), rehearing denied 350 U.S. 905(1955); NLRB v. J. H. Allison & Co., 165 F.2d 766, 768 (6th Cir. 1948),cert. denied 335 U.S. 814 (1948); Sun Oil Co. of Pennsylvania, 232 NLRB7 (1977); Magma Copper Ca, 208 NLRB 329 (1974); Sawbrook Steel Castr-ings Co, 173 NLRB 381 (1968); C & C Plywood Corp., 148 NLRB 414,416-417 (1964), enf. denied 351 F.2d 224 (9th Cir. 1965), reversed 385U.S. 421 (1967); Tucker Steel Corp., 134 NLRB 323, 332 (1961), and casescited; Tide Water Associated Oil Co., 85 NLRB 1096, 1098 (1949).347 DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. By unilaterally failing and refusing since January13, 1982 (except for week ending March 17, 19828), tomake payments to the pension trust, welfare, vacationtrust, and apprenticeship and journeyman training fundsof, and reports relative thereto, to District Council No. 2of the Brotherhood of Painters and Allied Trades, AFL-CIO, Charging Party herein, as the duly designated ex-clusive collective-bargaining representative of the follow-ing unit of its employees appropriate for collective bar-gaining under Section 9(a) of the National Labor Rela-tions Act, Respondent has changed and continues tochange the terms and conditions of employment of saidemployees, and has refused and continues to refuse tobargain with said bargaining representative concerningthe same, thereby violating Section 8(a)(5) of said Act:All journeyman painters, apprentices and workingforemen employed by the Employer at its 910South Kirkwood Road, Kirkwood, Missouri facili-ty, excluding office clerical and professional em-ployees, guards and supervisors as defined in theAct.C. Respondent has thereby also interfered with, re-strained, and coerced, and continues so to do, its employ-ees in the exercise of rights guaranteed in Section 7,thereby further violating Section 8(a)(1) of the Act.D. Said unfair labor practices and each of them haveaffected, affect, and unless permanently restrained andenjoined will continue to affect, commerce within themeaning of Section 2(6) and (7) of the Act.REMEDYRespondent should be ordered to cease and desist fromcontinuing to violate the Act in the respects found, andto make Charging Party Union whole, together with ap-propriate interest, for all payments due to the Union inrelation to the funds in question, together with interestunder the Board's current requirements. Respondentshould also be required to preserve and make availableto the Board's agents for inspection and copying all of itsrelevant books and records, for computation and compli-ance determination purposes. Posting by Respondent ofthe usual notice to employees should also be required.On the foregoing findings of fact and conclusions oflaw and on the entire record, I issue the following rec-ommended9ORDERThe Respondent, Howard Barthelmass Painting Co.,Inc., Kirkwood, Missouri, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Unilaterally changing terms and conditions of em-ployment of Respondent's employees in the followingappropriate collective-bargaining unit, without first bar-a See fn. 4, above.a If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.gaining in good faith concerning the same with DistrictCouncil No. 2 of the Brotherhood of Painters and AlliedTrades, AFL-CIO, as the duly designated exclusive bar-gaining representative of said employees:All journeyman painters, apprentices and workingforemen employed by Respondent at its 910 SouthKirkwood Road, Kirkwood, Missouri facility, ex-cluding office clerical and professional employees,guards and supervisors as defined in the Act.(b) Failing and refusing to make payments to saidUnion as required by Respondent's January 2, 1980-De-cember 31, 1982 collective agreement (or any extensionthereof) with said Union, for the period since January 13,1982 (except for week ending March 17, 1982), on behalfof Respondent's said unit employees, with respect to saidUnion's pension trust fund, welfare fund, vacation trustfund, and apprenticeship and journeyman trust fund.(c) Failing and refusing to supply to said Union allweekly or other reports on earnings and deductions ofsaid unit employees, in accordance with the terms of saidcollective agreement, for said period since January 13,1982.(d) Thereby, as hereinabove set forth, or in any like orrelated manner failing or refusing to bargain or interfer-ing with, restraining, or coercing employees in the exer-cise of their right to self-organization; to form, join, orassist any labor organization; to bargain collectivelythrough representatives of their own choosing; to engagein concerted activities for the purposes of collective bar-gaining or other mutual aid or protection; or to refrainfrom any or all such activities.2. Take the following affirmative actions necessary toeffectuate the policies of the Act.(a) Forthwith make whole District Council No. 2 ofthe Brotherhood of Painters and Allied Trades, AFL-CIO, for all payments due it since January 13, 1982, onbehalf of Respondent's foregoing unit employees, underthe aforedescribed collective agreement, in regard to saidUnion's pension trust fund, welfare fund, vacation trustfund, and apprenticeship and journeyman training fund,together with interest thereon, in the manner set forth inthe "Remedy" portion of the decision of which thisOrder forms a part.(b) Forthwith supply said Union with all writtenweekly reports or earnings and deductions since January13, 1982, in relation to said unit employees, as requiredby said collective agreement.(c) Post at its premises at 910 South Kirkwood Road,Kirkwood, Missouri (or any current relocation thereof),copies of the attached notice marked "Appendix."'°Copies of the notice, on forms provided by the RegionalDirector for Region 14, after being signed by the Re-spondent's authorized representative, shall be posted bythe Respondent immediately upon receipt and maintained10 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."348 HOWARD BARTHELMASS PAINTINGfor 60 consecutive days in conspicuous places includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(d) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT alter the terms and conditions of theemployment with us of any employees who are repre-sented for collective bargaining by District Council No.2 of the Brotherhood of Painters and Allied Trades,AFL-CIO, without bargaining in good faith with thatUnion.WE WILL NOT violate the provisions of the NationalLabor Relations Act, nor will we interfere with, restrain,or coerce employees in the exercise of the rights underthat Act, by altering any term or condition of their em-ployment or by failing to bargain collectively in goodfaith with their Union, or by unilaterally failing and re-fusing to make any payment or report required by anycollective agreement with their Union, nor will we vio-late that Act in any like or related manner.WE WILL pay to said Union, on behalf of its membersin our employ who are covered by collective agreementwith us, all moneys due since January 13, 1982, to theUnion's pension trust fund, its welfare fund, its vacationtrust fund, and its apprenticeship and journeyman train-ing fund, plus interest; and wE WILL supply the Unionwith all weekly written reports due since January 13,1982, under said collective agreement, on those employ-ees' earnings and deductions.HOWARD BARTHELMASS PAINTING CO.,INC.349